Citation Nr: 0841522	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals, prostate cancer.

2.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction associated with residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 through June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The issue of entitlement to an initial compensable rating for 
service-connected erectile dysfunction associated with 
residuals of prostate cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

At the June 2008 Travel Board Hearing, the veteran raised the 
issue of whether he has a disability related to nerve damage 
resulting from his service-connected prostate cancer.  This 
issue has yet to be adjudicated by the RO and is REFERRED for 
appropriate action.


FINDINGS OF FACT

The veteran's residuals of prostate cancer include the 
requirement of awakening every hour during the night to 
urinate.


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals, prostate 
cancer, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings 
may be "staged." Id.

The veteran is seeking an increased initial rating for his 
service connected residuals of prostate cancer.  When the 
veteran was awarded service connection for prostate cancer, 
that disease was evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528. Under DC 7528, active malignant 
neoplasms of the genitourinary system are rated as 100 
percent disabling. 38 C.F.R. § 4.115b, DC 7528. Thereafter, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months. Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 
38 C.F.R. § 3.105(e). DC 7528. If there has been no local 
reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant. Id.

Upon reduction of the veteran's 100 percent evaluation for 
prostate cancer, a 10 percent evaluation was assigned, which 
was later increased to 20 percent, effective April 1, 2006.  
The veteran contends that his residuals of the surgical and 
radiation treatments for the prostate cancer are so severe 
that a 20 percent evaluation is not appropriate.

As noted above, DC 7528 provides that the residuals of 
prostate cancer may be evaluated as voiding dysfunction or 
renal dysfunction, whichever is predominant. DC 7528. Voiding 
dysfunction is to be rated on the basis of urine leakage, 
frequency, or obstructed voiding. The highest assignable 
rating for voiding dysfunction under 38 C.F.R. § 4.115a is 
for incontinence that requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
4 times a day, which warrants a 60 percent rating.  A 40 
percent rating is warranted with a showing that the 
disability requires the wearing of absorbent materials that 
must be changed 2 to 4 times per day, or that the daytime 
voiding interval is less than one hour, or the veteran is 
awakened to void five or more times per night.  

The veteran's statements as to the extent of voiding 
dysfunction show that his disability has increased in 
severity over the course of this appeal.  At the time of VA 
examination in July 2006, the veteran reported that he had to 
urinate four times per day, and two times per night, and that 
he wore no diapers or pads at that time.  Several months 
later, in his December 2006 Notice of Disagreement, the 
veteran reported voiding every one to three hours during the 
day and wearing a pad at night.  However, in a statement 
submitted in the same month, the veteran reported voiding 
five times per day, three to five times per night, and 
wearing absorbent materials every day and night.  In March 
2007, the veteran submitted his substantive appeal, which 
indicated that he voids five times per day and six times per 
night, and has to change his absorbent material each time.  
And, most recently, at the June 2008 Board hearing, the 
veteran reported that he is up every hour at night to 
urinate, and requires absorbent materials, but that his 
control is better during the day while he is awake.  See June 
2008 hearing transcript at page 3.  

Resolving reasonable doubt as to the frequency of voiding in 
the veteran's favor, the Board finds that the veteran's 
statement that he has to get up every hour during the night 
is essentially equivalent to "awakening to void five or more 
times per night."

The veteran's statements are not, however, equivalent to 
evidence that the veteran requires wearing of absorbent 
materials that must be changed more than four times daily, 
and the veteran has not indicated that he ever uses an 
appliance to prevent having to change clothes.  He has not 
reported that he requires modified clothing or modified use 
of absorbent materials to avoid skin irritation or to avoid 
having to change clothes. He has not reported skin irritation 
due solely to frequent incontinence, other then with use of 
absorbent clothing, and there is no evidence that he has 
required medical treatment or uses topical or other 
medications to prevent skin irritation due to incontinence.

Thus, this evidence establishes that the veteran meets the 
criteria for a 40 percent evaluation based on urinary 
frequency.  38 C.F.R. § 4.115a.

Turning now to whether a rating in excess of 40 percent for 
residuals of prostate cancer may be granted, the Board finds 
that the veteran's symptoms do not equate to using an 
appliance or changing absorbent materials more than 4 times 
per day; thus a 60 percent rating is not warranted. The Board 
also notes that a separate grant of service connection has 
been awarded for erectile dysfunction, and special monthly 
compensation for the loss of use of a creative organ has been 
granted. As noted above, the veteran's claim for a 
compensable rating for erectile dysfunction is addressed in 
the Remand appended to this decision.

Referral to the RO of a claim for an evaluation in excess of 
40 percent under DC 7528 is not required, as the evidence 
shows that the veteran was not hospitalized as a result of 
urinary incontinence, and establishes that there was no 
unusual disability picture or severe impairment of industrial 
capacity, as the veteran reported that he dealt with urinary 
incontinence at home and at work without impairment of his 
capacity to live and work.  Use of an absorbent pad at times 
does not result in an unusual disability picture.

Duties to Notify and Assist 
VA has a duty to notify and assist the veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform 
the veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection. In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Also, 
because Fenderson v. West, 
12 Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), are not 
applicable to the present claims. Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA nonetheless has a duty to assist the veteran in 
substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder. The veteran requested and was afforded a Travel Board 
hearing, and the hearing transcript is of record. The veteran 
was also afforded a VA examinations and the July 2006 report 
is in the claims folder. The veteran has not notified VA of 
any additional available relevant records with regard to his 
claim. VA has done everything reasonably possible to assist 
the veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duty to 
assist the veteran and further development is not warranted.


ORDER

Entitlement to an initial rating 40 percent for residuals, 
prostate cancer, is granted.


REMAND

The veteran was awarded service connection at a 
noncompensable rate for erectile dysfunction in the August 
2006 rating decision.  In December 2006, the veteran 
submitted a statement indicating the following: "I'm 
rated...0% under code 7522 for erectile dysfunction. I feel 
that the 7522 loss of erectile power should be 20%."  This 
statement is liberally construed by the Board in a light most 
favorable to the veteran and is, therefore, deemed to be his 
notice of disagreement with regard to erectile dysfunction 
rating, and the veteran should be provided a Statement of the 
Case (SOC) for this issue.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the veteran or his 
representative. 38 C.F.R. § 19.26 (2008).

Because the RO has not granted a compensable rating for 
erectile dysfunction and the veteran has not withdrawn that 
appeal, an SOC must be issued. 
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of whether the veteran is entitled to a 
compensable initial rating for erectile 
dysfunction. Advise the veteran of the 
need to timely file a substantive appeal 
to perfect the appeal. The appropriate 
time to respond must be afforded. If in 
order, the matter should then be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


